DETAILED ACTION
Claims 1-23 are pending.
The office acknowledges the following papers:
Claims, IDS, and remarks filed on 8/4/2021.

Withdrawn objections and rejections
The 35 U.S.C. 112(b) rejections of claim 11-16 have been withdrawn due to amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 1-23 are provisionally rejected under the judicially created doctrine of 
Instant Application
Copending Application 15/726,305
1. A method comprising:
1. A method comprising:	
providing a common operand to a first configurable logic unit of a plurality of configurable logic units for an operation associated with the common operand;
providing a common operand, directly from an interconnect, to a first configurable logic unit of a digital processing slice (DSP) that comprises a plurality of configurable logic units;
providing, on an interconnect of an integrated circuit, a first control signal indicative of a first mode or a second mode to an operation mode control circuit, wherein the first mode is associated with a first operand different than the common operand and the second mode is associated with the common operand, wherein providing the first control signal comprises activating the first mode or the second mode of the operation mode control circuit based on the first control signal prior to the first operand being provided to the second configurable logic unit in the first mode or prior to the common operand being provided to the first configurable logic unit and the second configurable logic unit in the second mode;
during the first mode, responsive to the first control signal indicative of the first mode providing the first control signal indicative of the first mode associated with an operand to a switch;
activating the switch that comprises an input configured to receive the operand and an output coupled to a second configurable logic unit of the plurality of configurable logic units; and


during the second mode, responsive to the first control signal indicative of the second mode, providing the first control signal indicative of the second mode associated with the common operand to the switch,
activating a-the switch that comprises an input configured to receive the common operand and an output coupled to a-the second configurable logic unit of the plurality of configurable logic units;
providing, from an operand register, the common operand to the first configurable logic unit of the plurality of configurable logic units for a first operation of the second mode associated with the common operand; and
activating a switch that comprises an input configured to receive the common operand and an output coupled to the first configurable logic unit; and
providing the common operand to the second configurable logic unit of the plurality of configurable logic units for a second operation of the second mode associated with the common operand.
providing, directly from the interconnect, the common operand to a second configurable logic unit of the plurality.

Claims 11 and 17 are similar to claim 1 and are rejected for the same reasons. Dependent claims 2-3, 8-9, 13-16, and 18-23 are read upon by the dependent claims 2, 4, 7-8, and 17-20 of copending application 15/726,305. The limitations not shown by the claims in copending application 15/726,305 are read upon as specified by the rejection below.
This is a provisional obviousness-type double patenting rejection.  

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 and 23 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Xilinx (“UltraScale Architecture DSP Slice - User Guide” UG579 (v1.3), November 24, 2015).
As per claim 11:
Xilinx disclosed an apparatus, comprising: 
a plurality of digital signal processors (DSPs) (Xilinx: Figure 1-2, pages 8-9, table 1-1)(The UltraScale FPGA system includes a plurality of DSP slices.); and 
an interconnect configured to connect the plurality of DSPs, wherein a first DSP of the plurality of DSP is connected to a second DSP of the plurality of DSPs (Xilinx: Figures 1-2 and 2-10, pages 8 and 32-33)(Each DSP tile includes an interconnect connecting two DSP slices.), the first DSP comprising: 
a plurality of configurable logic units including a first configurable logic unit and a second configurable logic unit (Xilinx: Figure 2-1, pages 12-15)(The pre-adder, multiplier, and ALU read upon the configurable logic units of a given DSP 
an operation mode control configured to receive a plurality of control signals (Xilinx: Figures 2-3 and 2-4, pages 25-26 and 28, tables 2-2 to 2-7)(The ALUMODE, OPMODE, INMODE, multiplexer selects, and CARRYINSEL control signals control processing in the DSP slice.), wherein a first control signal of the plurality of control signals that is specific to a common operand (Xilinx: Figures 2-2 and 2-6, pages 17, 20-22, and 25-26, tables 2-2 to 2-7)(Each DSP slice receives a plurality of operands and a plurality of control signals. The INMODE and multiplexer selects controls if the pre-adder and multiplier receive a common operand. The OPMODE controls if the ALU receives a common operand.);
an operand register configured to communicate a first operand to the first configurable logic unit (Xilinx: Figures 2-2, 2-5, and 2-6, pages 21-22)(Either of the A1 and A2 register reads upon the operand register and each outputs an operand to the ALU (i.e. first configurable logic unit).); and 
a switch configured to receive the first operand, a second operand, and a selection signal (Xilinx: Figures 2-4 and 2-5, pages 20-21, and table 2-2)(The multiplexer (i.e. switch) outputting the AMULT value receives inputs A2A1 (i.e. first operand) and AD_DATA (i.e. second operand). The AMULTSEL control signal selects an input for output.), wherein the selection signal is based on the first control signal that is specific to the common operand (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The INMODE control bits in a second mode includes the static AMULTSEL control signal to select the A2A1 input value (i.e. common operand) for output to the multiplier (i.e. second configurable logic unit). The 
As per claim 12:
Xilinx disclosed the apparatus of claim 11, wherein the operation mode control is configured to provide the selection signal based on at least one of the plurality of control signals (Xilinx: Figures 2-3 and 2-4, pages 25-26 and 28, tables 2-2 to 2-7)(The ALUMODE, OPCODE, INMODE, and CARRYIN control signals control processing in the DSP slice. These control signals are used to generate multiplexer selection control signals.).
As per claim 13:
Xilinx disclosed the apparatus of claim 11, wherein the first DSP is configured to receive a plurality of operands and the first control signal of the plurality of control signals, the plurality of operands including the first operand and the second operand 
As per claim 14:
Xilinx disclosed the apparatus of claim 13, wherein the switch is configured to select the first operand for communication to a second configurable logic unit of the plurality of logic units (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The multiplexer (i.e. switch) outputting the AMULT value receives inputs A2A1 (i.e. first operand) and AD_DATA (i.e. second operand). The INMODE control bits in a second mode generates the AMULTSEL control signal to select the A2A1 input value for output to the multiplier (i.e. second configurable logic unit).).
As per claim 15:
Xilinx disclosed the apparatus of claim 14, wherein the selection signal is based on a second control signal indicative of the second operand, and wherein the switch is configured to select the second operand for communication to the second configurable logic unit of the plurality of logic units (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The multiplexer (i.e. switch) outputting the AMULT value receives inputs A2A1 (i.e. first operand) and AD_DATA (i.e. second operand). The INMODE control bits in a first mode generates the AMULTSEL control signal to select the AD_DATA input value for output to the multiplier (i.e. second configurable logic unit).).
As per claim 16:
Xilinx disclosed the apparatus of claim 15, wherein the first configurable logic unit 
As per claim 23:
Xilinx disclosed the apparatus of claim 11, wherein the first configurable logic unit and the second configurable logic unit being independent of each other includes an output of the first configurable logic unit not being coupled to an input of the second configurable logic unit (Xilinx: Figures 2-2 and 2-5, pages 15, 20-21, and 26, and table 2-2)(The multiplier and ALU are separate and distinct execution units. The ALU is configured to be not directly coupled to the output from the multiplier based on intermediary multiplexers. The ALU is configured to be not indirectly coupled to the output from the multiplier based on multiplexer W-Z selected outputs.).

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xilinx (“UltraScale Architecture DSP Slice - User Guide” UG579 (v1.3), November 24, 2015), in view of Official Notice.
As per claim 1:
Xilinx disclosed a method comprising: 

providing, on an interconnect of an integrated circuit, a first control signal indicative of a first mode or a second mode to an operation mode control circuit, wherein the first mode is associated with a first operand different than the common operand and the second mode is associated with the common operand (Xilinx: Figures 1-2, 2-2, and 2-5, pages 8, 20-22, and table 2-2)(The INMODE and PREADDINSEL control bits indicate a specific pre-adder operation to occur using either the A2A1 operand (i.e. second mode, common operand) or the B2B1 operand (i.e. first mode, first operand). An interconnect is used to receive inputs. In addition, official notice is given that interconnect buses can be used to provide input data for the advantage of quick data passing. Thus, it would have been obvious to one of ordinary skill in the art to implement an interconnect to pass operands and control signals to the DSP slices.),
wherein providing the first control signal comprises activating the first mode or the second mode of the operation mode control circuit based on the first control signal prior to the first operand being provided to the second configurable logic unit in the first mode or prior to the common operand being provided to the first configurable logic unit and the second configurable logic unit in the second mode (Xilinx: Figures 1-2, 2-2, and 2-5, pages 8, 20-22, and table 2-2)(The INMODE and PREADDINSEL control bits indicate a specific pre-adder operation to occur 
during the first mode, responsive to the first control signal indicative of the first mode
providing the first control signal indicative of the first mode associated with an operand to a switch (Xilinx: Figures 2-4 and 2-5, pages 20-21, and table 2-2)(The multiplexer (i.e. switch) outputting the PREADD_AB value receives inputs B2B1 (i.e. first operand) and A2A1 (i.e. second operand). The PREADDINSEL control signal is received by the multiplexer to select input B2B1 for output in the first mode.);
activating the switch that comprises an input configured to receive the operand and an output coupled to a second configurable logic unit of the plurality of configurable logic units (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The PREADDINSEL control signal selects the B2B1 input value (i.e. first operand) at the multiplexer (i.e. switch) for output to the preadder (i.e. second configurable logic unit).); and
providing the first operand to the second configurable logic unit of the plurality of configurable logic units (Xilinx: Figures 2-2 and 2-5, pages 20-21, and 
during the second mode, responsive to the first control signal indicative of the second mode,
providing the first control signal indicative of the second mode associated with the common operand to the switch (Xilinx: Figures 2-4 and 2-5, pages 20-21, and table 2-2)(The multiplexer (i.e. switch) outputting the PREADD_AB value receives inputs B2B1 (i.e. first operand) and A2A1 (i.e. second operand). The PREADDINSEL control signal is received by the multiplexer to select input A2A1 for output in the second mode.);
activating the switch that comprises an input configured to receive the common operand and an output coupled to the second configurable logic unit of the plurality of configurable logic units (Xilinx: Figures 2-5 and 2-5, pages 20-21, and table 2-2)(The PREADDINSEL control signal selects the A2A1 input value (i.e. second operand) at the multiplexer (i.e. switch) for output to the preadder (i.e. second configurable logic unit).); and 
providing, from an operand register, the common operand to the first configurable logic unit of the plurality of configurable logic units for a first operation of the second mode associated with the common operand (Xilinx: Figures 2-2, 2-5, and 2-6, pages 21-22)(Either of the A1 and A2 register reads upon the operand register. The AMULTSEL control signal selects the A2A1 input value (i.e. second operand) at the multiplexer (i.e. switch) for output to the multiplier (i.e. first 
providing, from the switch, the common operand to the second configurable logic unit of the plurality of configurable logic units for a second operation of the second mode associated with the common operand (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The PREADDINSEL control signal selects the A2A1 input value (i.e. second operand) at the multiplexer (i.e. switch) for output to the preadder (i.e. second configurable logic unit).).
As per claim 2:
Xilinx disclosed the method of claim 1, further comprising: 
determining, at a control logic of the integrated circuit, that the common operand is to be provided to the first and second configurable logic units of the plurality of configurable logic units (Xilinx: Figures 2-2 and 2-6, pages 17, 20-22, and 25-26, tables 2-2 to 2-7)(Each DSP slice receives a plurality of operands and a plurality of control signals. The INMODE controls if the pre-adder and multiplier receive a common operand.).
As per claim 3:
Xilinx disclosed the method of claim 2, wherein said determining occurs responsive to a learning operation being performed to calculate a branch of a logical tree, the branch associated with the common operand (Xilinx: Figure 2-2)(Official notice is given that comparison and branching operations can be performed in circuits for the advantage of selective processing based on certain conditions. Thus, it would have been obvious to one of ordinary skill in the art to implement comparison operations using operand B to make a branching determination.).
As per claim 4:
Xilinx disclosed the method of claim 3, wherein the common operand corresponds to a floating-point operand that is less than 16 bits in size (Xilinx: Figure 2-2)(Xilinx doesn’t explicitly state the operand input types. Official notice is given that 16-bit floating-point operands can be used for the advantage of implementing arithmetic floating-point operations. Thus, it would have been obvious to one of ordinary skill in the art to implement floating-point operations in Xilinx. In addition, according to “In re Rose” (105 USPQ 237 (CCPA 1955)), changes in size or range doesn’t give patentability over prior art.).
As per claim 5:
Xilinx disclosed the method of claim 2, wherein said determining comprises: 
loading, from the interconnect of the integrated circuit onto the control logic, an instruction set associated with operations to be performed on the plurality of configurable logic units, wherein the operations to be performed on the plurality of configurable logic units including operations utilizing the common operand (Xilinx: Figures 1-2 and 2-2, pages 5 and 7-9, and table 1-1)(Official notice is given that FPGAs are reconfigurable and loaded to support instruction sets for the advantage of cost efficient implementations. Thus, it would have been obvious to one of ordinary skill in the art that the FPGA of Xilinx is configured with an instruction set.).
As per claim 6:
Xilinx disclosed the method of claim 2, further comprising: 
determining, at the control logic of the integrated circuit, that the operand is to be provided to the second configurable logic unit of the plurality of configurable logic units 
providing, on the interconnect of the integrated circuit, a second control signal to the operation mode control circuit (Xilinx: Figures 1-2, 2-3, and 2-4, pages 8, 20-22, 25-26, and 28, and tables 2-2 to 2-7)(The ALUMODE, OPCODE, INMODE, and CARRYIN control signals control processing in the DSP slice. An interconnect is used to receive inputs. In addition, official notice is given that interconnect buses can be used to provide input data for the advantage of quick data passing. Thus, it would have been obvious to one of ordinary skill in the art to implement an interconnect to pass operands and control signals to the DSP slices.).
As per claim 7:
Xilinx disclosed the method of claim 6, further comprising: 
responsive to the second control signal, activating the switch that comprises an additional input configured to receive the operand and the output coupled to the second configurable logic unit (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The PREADDINSEL control signal selects the A2A1 input value (i.e. second operand) at the multiplexer (i.e. switch) for output to the preadder (i.e. second configurable logic unit).); and 
providing the operand to the second configurable logic unit to generate an output operand (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The PREADDINSEL control signal selects the A2A1 input value (i.e. second operand) at the multiplexer (i.e. switch) for output to the preadder (i.e. second configurable logic unit). The output allows 
As per claim 8:
Xilinx disclosed the method of claim 1, further comprising: 
processing the common operand, at the first and second configurable logic units, to generate respective output operands associated with the common operand (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The AMULTSEL control signal selects the A2A1 input value (i.e. second operand) at the multiplexer (i.e. switch) for output to the multiplier (i.e. first configurable logic unit). The PREADDINSEL control signal selects the A2A1 input value (i.e. second operand) at the multiplexer (i.e. switch) for output to the preadder (i.e. second configurable logic unit). These selections allow for processing at the preadder and multiplier, each of which output a result operand.).
As per claim 9:
Xilinx disclosed the method of claim 1, wherein the first and second configurable logic units of the plurality of configurable logic units each comprise at least one of an adder, a multiplier, a logic unit configured as a NAND gate, an accumulator, or a bit shifter, or any combination thereof (Xilinx: Figure 2-2, pages 12-15)(The pre-adder and multiplier read upon the first and second configurable logic units.).
As per claim 10:
Xilinx disclosed the method of claim 1, wherein activating the switch that comprises the input configured to receive the common operand comprises providing, from the operation mode control circuit, a selection signal indicative of a selection of the common operand from among inputs of the switch (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The multiplexer (i.e. switch) outputting the PREADD_AB value 
As per claim 17:
Xilinx disclosed a method, comprising: 
providing a first operand to a first configurable logic unit of a digital signal processor (DSP) for an operation associated with the first operand (Xilinx: Figures 2-2 and 2-5, pages 20-22, and table 2-2)(The pre-adder (i.e. first configurable logic unit) receives operand A2A1 (i.e. first operand) as an input.); 
providing, on an interconnect of an integrated circuit, a control signal indicative of a first mode or a second mode to an operation mode control circuit (Xilinx: Figures 1-2, 2-2, and 2-5, pages 8, 20-22, and table 2-2)(The INMODE and multiplexer control bits indicate a specific multiplication to occur using the A2A1 operand (i.e. second mode) or pre-adder output (i.e. first mode). An interconnect is used to receive inputs. In addition, official notice is given that interconnect buses can be used to provide input data for the advantage of quick data passing. Thus, it would have been obvious to one of ordinary skill in the art to implement an interconnect to pass operands and control signals to the DSP slices.), wherein the second mode comprises the operation associated with the first operand and an additional operation associated with the first operand (Xilinx: Figures 2-2, 2-5, and 2-6, pages 20-21, and table 2-2)(The INMODE control bits in a second mode generates the AMULTSEL control signal to select the A2A1 input value for output to the multiplier (i.e. second configurable logic unit) for a second operation using the multiplier. The multiplier receives another operand from the dual B register path for multiplication.);

activating the switch that comprises an input configured to receive the second operand and an output coupled to a second configurable logic unit of the DSP (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The INMODE control bits in a first mode includes the static AMULTSEL control signal to select the AD_DATA input value (i.e. second operand) for output to the multiplier (i.e. second configurable logic unit).); and
providing the second operand to the second configurable logic unit of the DSP (Xilinx: Figures 2-2 and 2-5, pages 20-21, and table 2-2)(The INMODE control bits in a first mode includes the static AMULTSEL control signal to select the AD_DATA input value (i.e. second operand) for output to the multiplier (i.e. second configurable logic unit).); and
during the second mode, responsive to the control signal indicative of the additional operation associated with the first operand: 
activating the switch that comprises an input configured to receive the first operand and an output coupled to the second configurable logic unit of the DSP (Xilinx: Figures 2-5 and 2-5, pages 20-21, and table 2-2)(The INMODE control bits in a second mode includes the static AMULTSEL control signal to select the A2A1 input value (i.e. common operand) at the multiplexer (i.e. switch) for output to the multiplier (i.e. second configurable logic unit).); and
providing the first operand to the second configurable logic unit of the DSP (Xilinx: Figures 2-5 and 2-5, pages 20-21, and table 2-2)(The INMODE control bits 
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 14. Therefore, claim 18 is rejected for the same reason(s) as claim 14.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 15. Therefore, claim 19 is rejected for the same reason(s) as claim 15.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 5. Therefore, claim 20 is rejected for the same reason(s) as claim 5.
As per claim 21:
The additional limitation(s) of claim 21 basically recite the additional limitation(s) of claim 9. Therefore, claim 21 is rejected for the same reason(s) as claim 9.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 1. Therefore, claim 22 is rejected for the same reason(s) as claim 1.

Response to Arguments
The arguments presented by Applicant in the response, received on 8/4/2021 are partially considered persuasive.
Applicant argues for claim 11 and 17:
“Xilinx describes an operand is processed at the Dual A, D, and Pre-adder and sent to the 27x18 multiplier, followed by four 48-bit datapath multiplexers (with outputs W, X, Y, and Z). The four 48-bit datapath multiplexers are followed by the ALU. See Xilinx at p. 18 and Fig. 2-4. Therefore, as discussed during the interview, the operand of Xilinx is processed at the multiplier before being processed at the ALU. Accordingly, Xilinx fails to disclose “wherein the first configurable logic unit and the second configurable logic unit are independent of each other,” as recited in amended claim 11.”  

This argument is not found to be persuasive for the following reason. The multiplier and ALU are separate and distinct execution units. The ALU is configured to be independent from execution outputs of the multiplier based on multiplexer W-Z selected outputs. Thus, reading upon the newly claimed limitations.
Applicant argues for claims 1 and 17:
“However, AMULTSEL control signal is limited to determining the output of the multiplexer to AMULT. The alleged AMULSEL control signal being limited to that determination; no portion of Xilinx describe or relates the AMULTSEL control signal “activating the first mode or the second mode of the operation mode control circuit based on the first control signal,” as recited in amended claim 1. Moreover, the AMULTSEL control signal is not provided “prior to the first operand being provided to the second configurable logic unit in the first mode or prior to the common operand being provided to the first configurable logic unit and the second configurable logic unit in the second mode,” as also recited in claim 1.

This argument is found to be persuasive for the following reason. The examiner agrees that the AMULTSEL control signal and the AMULT multiplexer both appear to not read upon the newly claimed limitations. However, a new ground of rejection has been given due to amendment.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183